 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10     SCOTT JOHNSON,                                          )   Case No. 2:18-CV-02748-TLN-CKD
                                                               )
11                    Plaintiff,                               )   ORDER GRANTING STIPULATION
                                                               )   AND REQUEST TO EXTEND TIME
12         v.                                                  )   FOR DEFENDANT TO FILE
                                                               )   RESPONSIVE PLEADING TO INITIAL
13     LL ROSEVILLE, L.P.,                                     )
                                                               )   COMPLAINT
14                    Defendants.                              )
                                                               )   Complaint Served: 10/17/18
15                                                             )   Current Response Date: 12/05/18
                                                               )   New Response Date: 12/19/18
16                                                             )
                                                               )   District Judge: Hon. Troy L. Nunley
17                                                             )   Trial Date: None
18

19              Upon considering the parties’ Stipulation and Request to Extend Time to File Responsive
20   Pleading to Initial Complaint:
21              IT IS HEREBY ORDERED THAT the deadline for defendant LL ROSEVILLE L.P. to
22   file a responsive pleading in this case shall be extended to December 19, 2018.
23   Dated: December 10, 2018
24

25

26
                                            Troy L. Nunley
27                                          United States District Judge

28   _____________________________________________________________________________________________________________________
     Johnson v. LL Roseville, L.P., Case No. 2:18-CV-02748-TLN-CKD
     ORDER GRANTING STIPULATION AND REQUEST TO EXTEND TIME FOR DEFENDANT TO FILE
     RESPONSIVE PLEADING TO INITIAL COMPLAINT
                                                              1
